Citation Nr: 1719760	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-39 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Service connection for lumbar degenerative disc disease, including as secondary to the service-connected disability of residuals, right knee injury with degenerative changes status post total knee replacement (back disability).

2.  Entitlement to an evaluation in excess of 20 percent for residuals, right knee injury with degenerative changes prior to January 19, 2010, and in excess of 30 percent for right total knee replacement from March 1, 2011(following expiration of the 100 percent evaluation period from January 19, 2010, to March 1, 2011)(right knee disability).  

3.  Entitlement to an initial rating evaluation in excess of 20 percent for diabetic left great toe plantar ulcer (great toe disability).


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to February 1971.  His service included a tour of duty in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided testimony at a hearing before a Decision Review Officer at the RO in December 2009.  A transcript of the hearing has been associated with the claims file.

In the April 2008 rating decision the RO denied the Veteran's claim for an increased rating on his right knee disability.  The Veteran filed a timely notice of disagreement and in August 2010 the RO increased his rating to 30 percent following the temporary evaluation of 100 percent for the convalescence period for a knee replacement.  As this rating is still less than the maximum benefit available, the appeal is still pending.   See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Moreover, in the December 2008 rating decision, the RO granted service connection for the Veteran's great toe disability and assigned a non-compensable disability rating.  The Veteran filed a timely notice of disagreement and in August 2009 the RO increased his initial rating to 20 percent disabling.  As this rating is still less than the maximum benefit available, this appeal is also still pending.  AB, supra.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In regards to the Veteran's claim for service connection for a back disability, the record reflects that the examiner in March 2008 simply opined that the Veteran's back disability was more likely due to the heavy lifting associated with his civilian career but, did not consider if the Veteran's back disability was caused or aggravated by his service-connected right knee.  Moreover, the examiner did not consider any of the Veteran's lay statements that his back disability was a result of his service-connected right knee giving out and the examiner also stated that they could not resolve this issue without resorting to mere speculation.  Thus, the Board finds that a remand is required to obtain a more complete medical opinion as to the nature and etiology of the Veteran's back disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

As to the claims for increased ratings for a right knee disability and a great toe disability, the Board notes that the Veteran's most recent VA examination for both of these disabilities took place in July 2010.  The Board finds that these examinations are too old to properly evaluate the Veteran's current disabilities.  Accordingly, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Furthermore, the Board finds that the VA examination performed on the Veteran's knee in July 2010 was inadequate for rating purposes.  In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016).  The July 2010 examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing.  As such, pursuant to Correia, the Veteran must be provided an adequate VA joints examination to include range of motion testing on active and passive motion and in weight bearing and non-weight bearing conditions.

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if he still wants to continue with his appeal.  A review of the record indicated that the Veteran had a desire to withdraw his claims on appeal but never submitted a written statement informing VA to withdraw his claims.  If the Veteran wishes to continue his appeal then follow the instructions listed below. 

2.  Associate with the claims file the Veteran's contemporaneous VA treatment records from October 18, 2016, to the present.

3.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records from October 18, 2016, to the present.

4.  Schedule the Veteran for a VA examination regarding his back disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it as least as likely as not that the Veteran's back disability had its onset while on active duty or within one year of separation from the military?

(B).  Is it as least as likely as not that the Veteran's back disability is a result of the Veteran's service-connected right knee disability?

(C).  Is it as least as likely as not that the Veteran's back disability was aggravated (i.e. permanently worsened) by the Veteran's service-connected right knee disability?

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with the Correia case, the range of motion of the Veteran's right knee should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected great toe disability.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


